UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED [DECEMBER 31, 2011] Commission File Number 000-49654 CirTran Corporation (Exact name of registrant as specified in its charter) Nevada 68-0121636 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4125 South 6000 West West Valley City, Utah (Address of principal executive offices) (Zip Code) (801) 963-5112 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.¨ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox State the aggregate market value of the voting and nonvoting common equity held by nonaffiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2011, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the issuer was $4,126,020. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of March 29, 2012, issuer had 1,839,302,289 shares of issued and outstanding common stock, par value $0.001. DOCUMENTS INCORPORATED BY REFERENCE:None. TABLE OF CONTENTS Part I Page Item 1 Business 3 Item 1A Risk Factors 11 Item 1B Unresolved Staff Comments 15 Item 2 Properties 15 Item 3 Legal Proceedings 15 Item 4 Mine Safety Disclosures 22 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6 Selected Financial Data 24 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A Quantitative and Qualitative Disclosures about Market Risk 33 Item 8 Financial Statements and Supplementary Data 33 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 9A Controls and Procedures 33 Item 9B Other Information 36 Part III Item 10 Directors, Executive Officers and Corporate Governance 37 Item 11 Executive Compensation 37 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item 13 Certain Relationships and Related Transactions, and Director Independence 37 Item 14 Principal Accounting Fees and Services 37 Item 15 Exhibits, Financial Statement Schedules 38 Signatures 43 1 SPECIAL NOTE ABOUT FORWARD-LOOKING INFORMATION Certain statements in this Annual Report on Form 10-K are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements.The forward-looking statements included in this report are made only as of the date of this report. Readers of this report are cautioned that any forward-looking statements, including those regarding us or our management’s current beliefs, expectations, anticipations, estimations, projections, strategies, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties, such as: · We may be deemed to be insolvent and may face liquidation. · The auditors’ report for our most recent fiscal year contains an explanatory paragraph about our ability to continue as a going concern. · Our ability to continue energy drink distribution, our principal source of revenue, is subject to interruption or termination because of PlayBev’s ongoing Chapter 11 reorganization proceedings and disputes respecting the status of the PlayBev license to market Playboy-licensed energy drinks. · Our interest in PlayBev may be diluted if we raise capital to fund expansion of our energy drink distribution segment. · All of our assets are encumbered to secure the payment of an aggregate of $5.9 million in indebtedness that requires substantial monthly payments, and our default could result in the loss of all of our assets. · We are parties to numerous lawsuits that require significant management attention and funds for attorney’s fees and subject to risk of damages. · We will require substantial amounts of additional capital from external sources. · Any substantial increase in sales will require skilled management of growth. · We cannot predict the impact on our activities of the current economic crises. · We are authorized to issue substantial additional shares of stock, which would dilute the ownership of our stockholders. · Penny stock regulations will impose certain restrictions on resales of our securities, which may cause an investor to lose some or all of its investment. · The factors set forth under “Management’s Discussion and Analysis of Analysis of Financial Condition and Results of Operation” and other factors that are not currently known to us that may emerge from time to time. The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated.Actual events or results may differ materially from those discussed in the forward-looking statements.The forward-looking statements included in this report are made only as of the date of this report. 2 PART I ITEM 1.BUSINESS INTRODUCTION AND OVERVIEW We manufacture, market, and distribute internationally an energy drink under a license, now in dispute, with Playboy Enterprises, Inc., or Playboy, and in the U.S., we provide a mix of high- and medium-volume turnkey manufacturing services and products using various high-tech applications for leading electronics OEMs (original equipment manufacturers) in the communications, networking, peripherals, gaming, law enforcement, consumer products, telecommunications, automotive, medical, and semiconductor industries.Our services include pre-manufacturing, manufacturing, and post-manufacturing services.Our goal is to offer customers the significant competitive advantages that can be obtained from manufacture outsourcing. We are engaged in the following business segments. Beverage Distribution (96% and 85% of total revenue during 2011 and 2010, respectively) CirTran Beverage manufactures, markets, and distributes Playboy-branded energy drinks in accordance with an agreement we entered into with Play Beverages, LLC, or PlayBev, a consolidated variable interest entity, which holds the Playboy license. Contract Manufacturing (4% and 1% of total revenue during 2011 and 2010, respectively) CirTran Products pursues contract-manufacturing relationships in the U.S. consumer products markets, including licensed merchandise sold in the sports and entertainment markets. CirTran Asia manufactures and distributes electronics, consumer products, and general merchandise to companies selling in international markets. Marketing and Media (0% and 12% of total revenue during 2011 and 2010, respectively) CirTran Online sells products via the Internet and provides services and support to Internet retailers. CirTran Media provides end-to-end services to the direct-response and entertainment industries. Electronics Assembly (0% and 2% of total revenue during 2011 and 2010, respectively) CirTran Corporation (“CirTran USA”) provides low-volume electronics assembly activities consisting primarily of placing and attaching electronic and mechanical components on printed circuit boards and flexible (i.e., bendable) cables. During 2011, our activities were significantly restrained by the necessity to devote priority to efforts to obtaining the forbearance of our principal secured and judgment creditors, seeking to resolve disputes respecting the PlayBev license to market Playboy-licensed energy drinks, defending the numerous lawsuits to which we are a party, and obtaining additional capital.Disputes respecting the status of the PlayBev license to market Playboy-licensed energy drinks impaired our ability to establish new distributors, damaged our relationships with existing distributors, and depressed revenues.All of our activities during the year, as in previous years, were adversely affected by our severe shortages of working capital and cash. References to “us,” “we,” and “our” and correlative terms refer to CirTran Corporation and the subsidiaries and divisions through which we conduct our activities. 3 PRIMARY PRODUCTS AND SERVICES Beverage Distribution CirTran Beverage In May 2007, we incorporated CirTran Beverage to arrange for the manufacture, marketing, and distribution of Playboy-licensed energy drinks, flavored water beverages, and related merchandise through various distribution channels.We also entered into an agreement with Play Beverages, LLC, or PlayBev, a related Delaware limited liability company and the licensee under a product licensing agreement with Playboy to market, manufacture, and distribute energy drinks and beverages under its brand name.Under the terms of the PlayBev agreement, we are to provide the initial development and promotional services to PlayBev, which will collect from us a royalty based on product sales and manufacturing costs once licensed product distribution commences.As part of our efforts to finance the initial development and marketing of the Playboy energy drink, we and other investors formed AfterBev, a majority owned subsidiary organized in California.Effective January 1, 2010, PlayBev was required to be consolidated into our financial statements as a variable interest entity. Regular and sugar-free versions of the Playboy energy drink, in 8.4 and 16 ounce cans, have been developed.We currently have sales and distribution networks in 65 countries throughout Europe, Africa, Australia, the Pacific, and the Middle East, and we anticipate continued growth in 2012, if the dispute over the license with Playboy is resolved by reaching a new license agreement.Energy drink sales and royalties in 2011 and 2010 accounted for 96% and 85% of total sales, respectively. Our net sales and assets by geographic area are as follows: Revenues United States of America $ $ Canada - Eastern Europe Russia - West Africa - South America - Western Europe - Other - $ $ As discussed in detail in Item 3. Legal Proceedings, in April 2011, creditors filed an involuntary bankruptcy petition against PlayBev.Thereafter, this proceeding was converted into a Chapter 11 reorganization proceeding, with PlayBev acting as debtor-in-possession.Playboy initially sought to terminate its product license agreement with PlayBev, but thereafter stipulated to suspend further proceedings pending the exploration of settlement.PlayBev is seeking a settlement that would enable it to continue to market worldwide Playboy-licensed nonalcoholic energy drinks, subject to annual minimum royalties during the following five years, beginning at $2.0 million and escalating to $3.0 million, with the payment of a portion of the royalty obligation assured through our posting of an irrevocable letter of credit.PlayBev would also seek Playboy’s agreement not to circumvent PlayBev’s licensed rights by directly approaching its distributors and downstream marketing channels for so long as it meets its financial obligations to Playboy.We cannot assure that PlayBev will be able to negotiate a settlement with Playboy or predict the terms that may be negotiated.We anticipate that any settlement reached will require PlayBev to obtain substantial amounts of new capital in order to implement and take advantage of such settlement.We will be principally responsible for managing such funding effort.See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations: Liquidity and Capital Resources. 4 If the Playboy licensing dispute is not resolved satisfactorily to us through a negotiated settlement or litigation in the PlayBev Chapter 11 reorganization proceeding, PlayBev would be required to terminate its beverage distribution activities, which are currently the principal source of our revenues. In March 2012, Playboy and PlayBev extended the license through July 31, 2012 to allow them time to negotiate a potential new licensing agreement. The Playboy energy drink and other products we are developing are part of a growing market segment of the beverage industry known as the “new age” or alternative beverage industry.This beverage category includes noncarbonated, ready-to-drink iced teas, lemonades, juice cocktails, single-serve juices and fruit beverages, ready-to-drink dairy and coffee drinks, energy drinks, sports drinks, and single-serve still water (flavored, unflavored, and enhanced) and sodas that are considered natural, sparkling juices, and flavored sparkling beverages. The new age beverage industry is still expanding.According to Beverage Digest, a trade publication covering the nonalcoholic beverages industry, caffeinated energy drinks have become the fastest-growing sector of the $93 billion domestic beverage industry. We believe this industry is growing due to current attention to new brands, non-coffee drinkers, and people interested in health and fitness.By directing products to specific groups, such as extreme sports enthusiasts, energy drinks target consumer groups made up primarily of male teenagers and young people in their 20s. Depending on the outcome of the PlayBev disputes with Playboy as discussed above, as we continue to market our Playboy energy drink and introduce other licensed products, we will compete with other beverage companies not only for consumer acceptance but also for shelf space in retail outlets and for marketing focus by our distributors, all of which also distribute other beverage brands.Our energy drink products compete with all nonalcoholic beverages.Most of the competing products are marketed by companies with substantially greater financial resources than we have.We also compete with regional beverage producers and “private label” soft drink suppliers.We believe that our leading energy drink competitors are Red Bull and Monster. Contract Manufacturing CirTran Products and CirTran - Asia CirTran Products pursues contract-manufacturing relationships in the domestic consumer products markets, including products in areas such as home/garden, kitchen, health/beauty, toys, licensed merchandise, and apparel for film, television, sports, and other entertainment properties.Licensed merchandise and apparel are defined as items that bear the image, likeness, or logo of a product or a person, such as a well-known celebrity, that are sold or advertised to the public.Licensed merchandise and apparel are sold and marketed in the entertainment and sports franchise industries.We have concentrated our product development efforts into three areas: home and kitchen appliances, beauty products, and licensed merchandise.We anticipate that these products will be introduced into the market either under one uniform brand name or under separate trademarked names owned by CirTran Products.We are presently preparing to launch various programs in which CirTran Media, discussed below, will operate as the marketer, campaign manager, and distributor in various product categories, including beauty products, entertainment products, software products, and fitness and consumer products.We anticipate increasing our role in this market as resources become available for allocation to this division. 5 The contract-manufacturing industry specializes in providing the program management, technical and administrative support, and manufacturing expertise required to take products from the early design and prototype stages through volume production and distribution.The goal is to provide the customer with a quality product, delivered on time and at the lowest cost.This full range of services gives the customer an opportunity to avoid large capital investments in plant, inventory, equipment, and staffing and to concentrate instead on innovation, design, and marketing.By using our contract-manufacturing services, customers have the ability to improve the return on their investment with greater flexibility in responding to market demands and exploiting new market opportunities. In previous years, we found that customers increasingly required contract manufacturers to provide complete turn-key manufacturing and material handling services, rather than working on a consignment basis in which the customer supplies all materials and the contract manufacturer supplies only labor.Turn-key contracts involve design, manufacturing and engineering support, procurement of all materials, and sophisticated in-circuit and functional testing and distribution.The manufacturing partnership between customers and contract manufacturers involves an increased use of “just-in-time” inventory management techniques that minimize the customer’s investment in component inventories, personnel, and related facilities, thereby reducing their costs. Based on the trends observed in the contract-manufacturing industry, one of our goals is to benefit from the increased market acceptance of, and reliance upon, the use of manufacturing specialists by many original equipment manufacturers, or OEMs, marketing firms, distributors, and national retailers.We believe the trend towards outsourcing manufacturing will continue.OEMs use manufacturing specialists for many reasons, including reducing the time it takes to bring new products to market, reducing the initial investment required, accessing leading manufacturing technology, gaining the ability to better focus resources in other value-added areas, and improving inventory management and purchasing power.An important element of our strategy is to establish partnerships with major and emerging OEM leaders in diverse segments across the electronics industry.Due to the costs inherent in supporting customer relationships, we focus our efforts on customers with which the opportunity exists to develop long-term business partnerships.Our goal is to provide our customers with total manufacturing solutions for both new and more mature products, as well as across product generations - an idea we call “Concept to Consumer.” During 2011, we closed our dedicated office in Bentonville, Arkansas, in an effort to reduce costs. Through CirTran-Asia, we design, engineer, manufacture, and supply products in the international electronics, consumer products, and general merchandise industries for various marketers, distributors, and retailers selling overseas.This subsidiary provides manufacturing services to the direct-response and retail consumer markets.Our experience and expertise in manufacturing enables CirTran - Asia to enter a project at various phases: engineering and design; product development and prototyping; tooling; and high-volume manufacturing.This presence with Asian suppliers helps us maintain an international contract manufacturer status for multiple products in a wide variety of industries and has allowed us to target larger-scale contracts. 6 We intend to pursue manufacturing relationships beyond printed circuit board assemblies, cables, harnesses, and injection-molding systems by establishing complete “box-build” or “turn-key” relationships in the electronics, retail, and direct consumer markets. We have developed several fitness and exercise products and products in the household and kitchen appliances and health and beauty aids markets that are manufactured in China.Sales of these products comprised approximately 4% and 1% of revenues reported in 2011 and 2010, respectively.We anticipate that offshore contract manufacturing will play an increased role moving forward as resources will become available to us. Marketing and Media CirTran Online [No 2011 revenue] Prior to 2011, CirTran Online sold products via the Internet to offer training, software, marketing tools, web design and support, and other e-commerce related services to entrepreneurs and to telemarket directly to customers.As part of CirTran Online’s business plan, we entered into an agreement with Global Marketing Alliance (“GMA”), an [unaffiliated] Utah limited liability company specializing in providing services to eBay sellers, conducting Internet marketing seminars, and developing and hosting web sites.We had no revenues from this segment during 2011. We remain capable of providing product marketing services to the direct-response and retail markets for both proprietary and nonproprietary products to provide campaign management and marketing services for both the direct-response retail and beverage distribution markets.We also provide marketing and media services to support our own product efforts, and we offer marketing service in channels involving television, radio, print media, and the Internet to our customers. We previously anticipated that our sales office in Bentonville, Arkansas, in close proximity to Wal-Mart’s world headquarters, would enable us to create and manage an ongoing relationship with Wal-Mart, Sam’s Club, and other retailers, in order to facilitate the distribution of products through those channels.With the closure of this sales office during 2011, those activities have been suspended. Electronics Assembly CirTran USA [No 2011 revenue] In previous years, we provided a mix of high- and medium-volume, turn-key manufacturing services using surface-mount technology, ball-grid array assembly, pin-through-hole, and custom injection-molded cabling for leading electronics OEMs in the communications, networking, peripherals, gaming, law enforcement, consumer products, telecommunications, automotive, medical, and semiconductor industries.Our services included pre-manufacturing, manufacturing, and post-manufacturing services.Our goal was to offer our customers the significant competitive advantages that could be obtained from manufacture outsourcing, such as access to advanced manufacturing technologies, shortened product time-to-market, reduced cost of production, more effective asset utilization, improved inventory management, and increased purchasing power. During 2010, we entered into certain agreements with Katana Electronics, LLC (“Katana”), related to realignment of our legacy electronic manufacturing business.In so doing, we transferred our rights and responsibilities to our open and active purchase orders relating to our legacy electronics contract manufacturing business to Katana (which leases equipment).Accordingly, our electronics assembly segment was suspended during 2010. 7 Racore Network, Inc. Through our Racore subsidiary, we are capable of providing engineering design services to customers of some of our other subsidiaries. SALES AND MARKETING We continue to pursue product development and business development opportunities in the beverage and ancillary product distribution and contract manufacturing segments as well as in the marketing and media and electronics assembly segments that would enable us to reactivate those capabilities. We intend to continue pursuing sales representative relationships as well as internal salaried sales executives.If PlayBev is able to resolve the licensing dispute with Playboy so that it can expand its beverage distribution activities, we anticipate that these expansion efforts, including perhaps the establishment of additional marketing offices in Los Angeles or elsewhere, will be to support the beverage division and to provide product marketing, production, media funding, and merchandising services to the direct-response and entertainment industries. We are working aggressively to market existing products through current sales channels.We also seek new paths to deliver products and services directly to end users, as well as motivate our distributors, partners, and other third-party sales mechanisms.We continue to simplify and improve the sales, order, and delivery process.We are also pursuing strategic relationships with retail distribution firms to engage with us in a reciprocal relationship whereby they would act as our retail distribution arm and we would act as their manufacturing arm, with both parties giving the other priority and first opportunity to work on the other’s products. Historically, we have had substantial recurring sales from existing customers.With the growth of the beverage distribution sales before the PlayBev licensing dispute arose in 2011, we were rapidly gaining new customers, both domestically and internationally.We consider sales and marketing as an integrated process involving direct salespersons and project managers, as well as senior executives.We use independent sales representatives in certain geographic areas and engage consulting groups to make strategic introductions to generate new business. In 2011, 13.4% of our net sales were derived from new customers, whereas during 2010, 9% of our net sales were sourced from new customers.The increase in new customer sales was caused by opening new national and international beverage territories.During 2011, nearly 100% of the sales from recurring customer sales were related to sales of Playboy energy drinks.We anticipate beverage-related sales and services to continue providing the majority of our net sales. Our expansion into manufacturing in China has allowed us to increase our manufacturing capacity and output with minimal capital investment required.By using various subcontractors, we leverage our upfront payments for inventories and tooling to control costs and receive benefits from economics of scale in Asian manufacturing facilities.These expenses can be upwards of $100,000 per product.Typically, and depending on the contract, we will prepay some factories anywhere from 10% to 50% of the purchase orders for materials.In exchange for theses financial commitments, we receive dedicated manufacturing responsiveness and eliminate the costly expense associated with capitalizing completely proprietary facilities.In addition, we have expanded our manufacturing capabilities for our beverage division outside the United States to accommodate customers located in Europe.In 2010, we contracted with a manufacturer in Budapest, Hungary, and in early 2011, in India to accommodate its distributor in those areas. 8 We have beverage contracts that require minimum quantity purchase orders over periods terminating between 2011 and 2021.If the full minimum quantity orders are purchased under these current agreements, they would generate upwards of $500,000,000 in revenues to us.The majority of these international distribution contracts are based on minimum orders they are required to purchase during the term of the contract to maintain their rights to sell the Playboy Energy Drink.Revenue under these contracts is not recognized until ordered products have been shipped.There is no assurance, except for the upfront deposits, that the parties to these agreements will meet their obligations for the minimum quantity or any level of purchases required under their respective agreements. During a typical contract manufacturing sales process, a customer provides us with specifications for the product it wants, and we develop a bid price for manufacturing a minimum quantity that includes manufacture engineering, parts, labor, testing, and shipping.If the bid is accepted, the customer is required to purchase the minimum quantity, and additional product is sold through purchase orders issued under the original contract.Special engineering services are provided at either an hourly rate or at a fixed contract price for a specified task. COMPETITION Beverage Distribution The beverage industry is highly competitive.Our energy drinks compete with others in the marketplace in terms of pricing, packaging, development of new products and flavors, and marketing campaigns.These products compete with a wide range of drinks produced by a relatively large number of manufacturers, most of which have substantially greater financial, marketing, and distribution resources than we have.In an effort to protect against dependence on a single source supplier, we have established multiple beverage manufacturing facilities in strategic locations. We believe that factors affecting our ability to compete successfully in the beverage industry include taste and flavor of products, strong recognition of the Playboy brand and related branded product advertising, industry and consumer promotions, attractive and different packaging, and pricing.We also compete for distributors; most of our distributors also sell products manufactured by our competitors, and we will compete for the attention of these distributors to endeavor to sell our products ahead of those of our competitors, provide stable and reliable distribution, and secure adequate shelf space in retail outlets.These and other competitive pressures in the energy beverage category could cause our products to be unable to gain or to lose market share or we could experience price erosion, which could have a material adverse affect on our business and results. We compete not only for consumer acceptance, but also for maximum marketing efforts by multi-brand licensed bottlers, brokers, and distributors, many of which have a principal affiliation with competing companies and brands.Our products compete with all liquid refreshments and with products of much larger and substantially better financed competitors, including the products of numerous nationally and internationally known producers such as Hansen’s Energy, Diet Red, Monster Energy, Lost Energy, Joker Mad Energy, Ace Energy, Unbound Energy, Rumba energy juice, Red Bull, Rockstar, Full Throttle, No Fear, Amp, Adrenaline Rush, 180, Extreme Energy Shot, Red Devil, Rip It, NOS, Boo Koo, Vitaminenergy, and many other brands.We also compete with companies that are smaller or primarily local in operation.Our products also compete with private label brands such as those carried by grocery store chains, convenience store chains, and club stores. 9 Contract Manufacturing We believe that the primary basis of competition in our targeted markets is manufacturing technology, quality, responsiveness, the provision of value-added services, and price.To remain competitive, we must continue to provide technologically advanced manufacturing services, maintain quality levels, offer flexible delivery schedules, deliver finished products on a reliable basis, and compete favorably on the basis of price. The electronic manufacturing services industry is large and diverse and is serviced by many companies, including several that have achieved significant market share.Because of our market’s size and diversity, we do not typically compete for contracts with a discreet group of competitors.We compete with different companies depending on the type of service or geographic area.Certain of our competitors have greater manufacturing, financial, research and development, and marketing resources.We also face competition from current and prospective customers that evaluate our capabilities against the merits of manufacturing products internally. REGULATION We are subject to typical federal, state, and local regulations and laws governing the operations of manufacturing concerns, including environmental disposal, storage and discharge regulations and laws, employee safety laws and regulations, and labor practices laws and regulations.We are not required under current laws and regulations to obtain or maintain any specialized or agency-specific licenses, permits, or authorizations to conduct our manufacturing services.We believe we are in substantial compliance with all relevant regulations applicable to our business and operations.All international sales permits are the responsibility of the local distributors and they are required to obtain all local licenses and permits. EMPLOYEES As of April 16, 2012, we employed a total staff of 11 full-time employees in the United States.In addition, we employ employees through contract services to provide promotional activities in the United States.In our Salt Lake headquarters, we employ five persons: three in administrative and clerical positions and one each in sales and project management. We believe that our relationship with our employees is good. CORPORATE BACKGROUND AND HISTORY In 1987, CirTran Corporation was incorporated in Nevada under the name Vermillion Ventures, Inc., for the purpose of acquiring other operating corporate entities.We were largely inactive until July 1, 2000, when our wholly owned subsidiary, CirTran Corporation (Utah) acquired substantially all of the assets and certain liabilities of Circuit Technology, Inc. Our predecessor business in Circuit Technology, Inc., was commenced in 1993 by our president, Iehab Hawatmeh.In 2001, we effected a 15-for-1 forward-split of our shares and a stock distribution, which increased the number of our issued and outstanding shares of common stock.We also increased our authorized capital from 500,000,000 to 750,000,000 shares.In 2007, our shareholders approved a 1.2-for-1 share forward split and an amendment to our Articles of Incorporation that increased our authorized capital to 1,500,000,000 shares of common stock.In August 2011, we increased our authorized capitalization to 4,500,000,000 shares of common stock, par value $0.001. 10 AVAILABLE INFORMATION Federal securities laws require us to file information with the Securities and Exchange Commission (“SEC”) concerning our business and operations.Accordingly, we file annual, quarterly, and interim reports, and other information with the SEC.You can inspect and copy this information at the public reference facility maintained by the SEC at Judiciary Plaza, 450 Fifth Street, N.W., Room 1024, and Washington, D.C. 20549.You can get additional information about the operation of the SEC’s public reference facilities by calling the SEC at 1-800-SEC-0330.The SEC also maintains a web site (http://www.sec.gov) at which you can read or download our reports and other information. Our Internet addresses are www.cirtran.com, www.playboyenergy.com and www.racore.com.Information on our websites is not incorporated by reference herein.We make available free of charge through our corporate website, www.cirtran.com, our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. ITEM 1A.RISK FACTORS In addition to the negative implications of all information and financial data included in or referred to directly in this periodic report, you should consider the following risk factors.This periodic report contains forward-looking statements and information concerning us, our plans, and other future events.Those statements should be read together with the discussion of risk factors set forth below, because those risk factors could cause actual results to differ materially from such forward-looking statements. We may be deemed to be insolvent and may face liquidation. We may be deemed to be insolvent.We are unable to meet all of our obligations as they accrue, and the aggregate amount of our liabilities may exceed the value of our assets.Creditors may have the right to initiate involuntary bankruptcy proceedings against us in which they would seek our liquidation.We cannot assure that we would be successful in efforts to avoid liquidation by converting such liquidation proceedings to a Chapter 11 reorganization to permit us to develop and propose for creditor approval a reorganization plan that would enable us to proceed.Even if we were to be able to propose a reorganization plan, any such reorganization plan would likely require that we obtain new post-petition funding, which may be unavailable.Further, in the event of a bankruptcy filing, our secured creditors that have encumbrances on all of our assets would likely execute and take all of our assets, which likely would leave nothing for other creditors or the shareholders. The auditors’ report for our most recent fiscal year, like previous years, contains an explanatory paragraph about our ability to continue as a going concern. We had a net loss of $7.0 million during 2011 and an accumulated deficit of $48.3 million as of December 31, 2011.In addition, during 2011 we used cash of $320,115 in our operations.We have borrowed funds in the form of short-term advances, notes, and convertible debentures with an aggregate outstanding balance of $8.3 million as of December 31, 2011.We had a negative working capital balance of $25.5 million as of December 31, 2011.The report of our auditors on our consolidated financial statements for the years ended December31, 2011 and 2010, contains an explanatory paragraph about our ability to continue as a going concern. 11 Our ability to continue energy drink distribution, our principal source of revenue, is subject to interruption or termination because of PlayBev’s ongoing Chapter 11 reorganization proceedings and disputes respecting the status of the PlayBev license to market Playboy-licensed energy drinks. Playboy has sought in PlayBev’s Chapter 11 reorganization proceedings to terminate PlayBev’s license to market Playboy-licensed energy drinks.We cannot assure that Playboy’s current willingness to discuss a possible settlement rather than aggressively pursue a judicial determination will continue.If the Playboy licensing dispute is not resolved satisfactorily through a negotiated settlement or litigation in such proceeding, PlayBev would be required to terminate its beverage distribution activities, which are currently the source of our principal revenues.Such termination may require us to cease our activities and seek protection from creditors. Our interest in PlayBev may be diluted if we raise capital to fund expansion of our energy drink distribution segment. If PlayBev is able to resolve the Playboy licensing dispute through a negotiated settlement, PlayBev would likely need to seek substantial external capital to fund an accelerated and expanded marketing and distribution effort. We cannot assure that such efforts would be successful.Any new funding provided to PlayBev would likely reduce our percentage equity interest in PlayBev. All of our assets are encumbered to secure the payment of an aggregate of $5.9 million in indebtedness that requires substantial monthly payments, and our default could result in the loss of all of our assets. We have encumbered all of our assets to secure the payment of approximately $4.1 million in indebtedness due YA Global Investments, L.P., or YA Global,” which requires payments of $25,000 per month through June 2012, $50,000 per month during July through September 2012, $75,000 in October and November 2012, and $100,000 per month through May 2013, with monthly payments increasing thereafter and with the balance due in January 2014.We also have to meet certain financial and operating covenants in order to avoid default under our obligation to YA Global. We have placed a second encumbrance on all of our assets, subject to the priority encumbrance of YA Global, to secure the payment of approximately $1.8 million in indebtedness due Advanced Beauty Solutions, LLC, or “ABS,” which requires monthly payments of $7,500 per month through December 2015 ($15,000 in December 2012), with the balance due in January 2016. The obligations due these creditors would have to be paid in order to avoid default, notwithstanding the claims of our trade and other unsecured creditors or the results of our operations.Because of our limited revenues and access to alternative sources of capital, we cannot assure that we will be able to meet these monthly obligations timely. If we were to default in any payment, YA Global and ABS could exercise their remedies, including the execution on all of our assets, which would result in the termination of our activities.We cannot assure that either YA Global or ABS would consider or agree to any forbearance from aggressive collection efforts.The existence of these secured obligations will likely significantly impair our ability to obtain capital from external sources. We are parties to numerous lawsuits that require significant management attention and funds for attorney’s fees and subject us to risks of damages or other adverse judgments. As noted in Item 3. Legal Proceedings, we are a party to numerous lawsuits, some of which remain active, requiring that we incur attorney’s fees and other costs and devote management time and attention. 12 Litigation respecting the status of the PlayBev license to market Playboy-licensed energy drinks places the validity of that license at issue and may result in termination of that license, which is the principal source of our revenue.Successful suits by creditors for the collection of debts may require that we pay judgment amounts, subject to the priority encumbrances in favor of secured creditors.We may incur significant costs to pursue litigation in which we are the plaintiff without any recovery or other favorable outcome. Any judgments we may obtain against third parties may not be collectible. We will require substantial amounts of additional capital from external sources. Whether or not the Playboy licensing dispute being litigated in the PlayBev Chapter 11 reorganization proceeding reaches a negotiated settlement, we will require substantial additional funds to implement our marketing plan and pursue expansion of our beverage distribution business segment.The extent of our future capital requirements will depend on many factors, including the financial requirements under a Playboy licensing arrangement; marketing plans; the growth of contract manufacturing; establishment of strategic alliances, joint ventures, or other collaborative arrangements; and other factors not within our control.We anticipate that we will seek required funds from external sources.However, our precarious financial condition, limited revenues, substantial secured indebtedness, continuing lawsuits, and uncertainties respecting the status of the PlayBev license to market Playboy-licensed energy drinks will make it difficult for us to obtain such capital. We may seek required funds through the sale of equity or other securities.Our ability to complete an offering on acceptable terms will depend on many factors, including the condition of the securities markets generally and for companies such as us at the time of such offering; the business, financial condition, and prospects at the time of the proposed offering; our ability to identify and reach a satisfactory arrangement with prospective underwriters; and various other factors, many of which are outside our control.There can be no assurance that we will be able to complete an offering on terms favorable to us or at all.The issuance of additional equity securities may dilute the interest of our existing shareholders or may subordinate their rights to the superior rights of new investors. In October 2011, PlayBev issued a $1.5 million capital call, of which only approximately $469,000 was provided.It may continue to seek the balance of such financing as well as additional capital to fund its Chapter 11 reorganization. We may also seek additional capital through strategic alliances, joint ventures, or other collaborative arrangements.Any such relationships may dilute our interest in any specific project and decrease the amount of revenue that we may receive from such project.There can be no assurance that we will be able to negotiate any strategic investment or obtain required additional funds on acceptable terms, if at all.In addition, our cash requirements may vary materially from those now planned because of the results of future research and development; results of product testing; potential relationships with our strategic or collaborative partners; changes in the focus and direction of our research and development programs; competition and technological advances; issues related to patent or other protection for proprietary technologies; and other factors. If adequate funds are not available, we may be required to delay, reduce the scope of, or eliminate our planned marketing efforts; to obtain funds through arrangements with strategic or collaborative partners that may require us to relinquish rights to certain of our technologies, product candidates, or products that we would otherwise seek to develop or commercialize ourselves; or to license our rights to such products on terms that are less favorable to us than might otherwise be available. 13 Any substantial increase in sales will require skilled management of growth. If we have the opportunity to expand our operations, our success will depend on our ability to manage continued growth, including integration of our executive officers, directors, and consultants into an effective management and technical team; to formulate strategic alliances, joint ventures, or other collaborative arrangements with third parties; to commercialize and market our proposed products and services; and to monitor and manage these relationships on a long-term basis.If our management is unable to integrate these resources and manage growth effectively, the quality of our products and services, our ability to retain key personnel, and the results of our operations would be materially and adversely affected. We cannot predict the impact on our activities of the current economic crises. The current economic crises have adversely affected and will likely continue to adversely affect our ability to expand or generate new sales.We may be unable to expand sales in a constricted or further constricting economy. We are authorized to issue substantial additional shares of stock, which would dilute the ownership of our stockholders. We have authorized 4,500,000,000 shares of common stock, of which 1,839,302,289 shares of common stock are issued and outstanding as of the date of this report.Our board of directors has the authority, without action or vote of the shareholders, to issue all or part of the authorized but unissued shares.Any such issuance will dilute the percentage ownership of shareholders and may further dilute the book value of the shares of common stock. Penny stock regulations will impose certain restrictions on resales of our securities, which may cause an investor to lose some or all of its investment. The Securities and Exchange Commission has adopted regulations that generally define a “penny stock” to be any equity security that has a market price (as defined) of less than $5.00 per share that is not traded on a national securities exchange or that has an exercise price of less than $5.00 per share, subject to certain exceptions.As a result, our common stock is subject to rules that impose additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse).For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser’s written consent to the transaction prior to the purchase.Further, if the price of the stock is below $5.00 per share and the issuer does not have $2.0 million or more net tangible assets or is not listed on a registered national securities exchange, sales of such stock in the secondary trading market are subject to certain additional rules promulgated by the Securities and Exchange Commission.These rules generally require, among other things, that brokers engaged in secondary trading of penny stocks provide customers with written disclosure documents, monthly statements of the market value of penny stocks, disclosure of the bid and asked prices, and disclosure of the compensation to the broker-dealer and the salesperson working for the broker-dealer in connection with the transaction.These rules and regulations may affect the ability of broker-dealers to sell our common stock, thereby effectively limiting the liquidity of our common stock.These rules may also adversely affect the ability of persons that acquire our common stock to resell their securities in any trading market that may exist at the time of such intended sale. 14 ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES On May 4, 2007, we entered into a ten-year lease agreement for our existing 40,000 square-foot headquarters and manufacturing facility, located at 4125 South 6000 West in West Valley City, Utah.Monthly payments are $10,000, adjusted annually in accordance with the Consumer Price Index.The Premises include 10,000 square feet of office space to support administration, sales, and engineering staff and 30,000 square feet of manufacturing space, which includes a secured inventory area, shipping and receiving areas, and manufacturing and assembly space. In 2010, we subleased to Katana Electronics, LLC, approximately 32,000 square feet of our West Valley City, Utah facility, consisting of the warehouse, electronics product manufacturing and assembly area, and office space used as of the close of business on March 4, 2010, for our legacy electronics manufacturing business. The sublease continued on a month-to-month basis at a base rent of $8,500 per month.The sublease contained normal and customary use restrictions, indemnification rights and obligations, default provisions, and termination rights. On June 30, 2011, the Company’s lease agreement was terminated for the Company's existing 40,000 square-foot headquarters and manufacturing facility, located at 4125 South 6000 West in West Valley City, Utah. On July 1, 2011, Katana signed a new lease agreement with the building’s owner and the Company has agreed to pay Katana $5,000 per month for the use of office space and utilities. We believe that the facilities and equipment described above are generally in good condition, are well maintained, and are suitable and adequate for our current and projected operating needs. ITEM 3.LEGAL PROCEEDINGS We are a party to the following material legal proceedings. Advanced Beauty Solutions, LLC v. CirTran Corporation, Case No. 1:08-ap-01363-GM. In connection with our prior litigation with Advanced Beauty Solutions, or ABS, it claimed nonperformance by us and filed an adversary proceeding in its bankruptcy case proceeding in the United States Bankruptcy Court, Central District of California, San Fernando Valley Division.On March 17, 2009, the Bankruptcy Court entered judgment in favor of ABS and against us in the amount of $1,811,667, plus interest.On September 11, 2009, the Bankruptcy Court denied our motion to set aside the judgment. 15 On September 8, 2010, we executed an Assignment of Copyrights, thereby assigning our Copyright Registration No. TX-6-064-955, Copyright Registration No. TX-6-064-956, and Copyright to the True Ceramic Pro - Live Ops (TCPS) infomercial and related master tapes (collectively the “Copyrights”) to ABS, without reservation or exclusion, making ABS the owner of the Copyrights. On February 23, 2011, we filed a Motion to Declare Judgment Fully Satisfied or Alternatively to Recoup Mutual Debts, requesting that the court determine that our assignment of the Copyrights resulted in full satisfaction of the ABS judgment.On March 3, 2011, ABS brought a Motion for Order to Show Cause re Civil Contempt alleging that we had failed to make payments on ABS’s judgment in violation of the court’s orders.At the hearing on April 6, 2011, the court denied our motion to declare the judgment fully satisfied and granted ABS’s motion, but did not hold us in civil contempt.The court also set a hearing on the ABS motion for the order to show cause for July 8, 2011, regarding our compliance with collection orders, which the parties stipulated should be postponed until August 3, 2011.The parties attended mediation on July 11, 2011, but no formal settlement resulted.At the hearing in August, the court found that a basis existed to hold us in contempt and set an evidentiary hearing for October 6, 2011, to determine whether to issue a contempt citation.We appealed the denial of the motion to declare judgment satisfied. On March 22, 2012, we entered into a formal forbearance agreement with ABS, dated as of March 1, 2012 (the “ABS Forbearance Agreement”), whereby ABS agreed to take no further judgment enforcement actions in consideration of the payment of $25,000 upon execution of the definitive ABS Forbearance Agreement and satisfaction of applicable conditions precedent.The ABS Forbearance Agreement calls for us to pay $7,500 per month for 46 consecutive months (except for a payment of $15,000 in December 2012), commencing in March 2012, with the unpaid balance, as finally determined as provided below, due and payable in January 2016.No interest on the principal would accrue unless the note is in default, in which case, it would bear interest at 10% per annum from the date of the ABS Forbearance Agreement.In addition, we stipulated to an additional judgment for attorney’s fees incurred in negotiating the ABS Forbearance Agreement and entering into the related definitive agreements and in related post-judgment collection efforts.The obligation to pay $1,835,000 under the ABS Forbearance Agreement would be secured by an encumbrance on all of our assets, subject to the prior lien and encumbrance in favor of YA Global. The principal amount of $1,835,000 due under the ABS Forbearance Agreement would be reduced by the greater of the amount of credit granted in the bankruptcy proceedings for the value of the intellectual property we previously conveyed to ABS and the amount received by ABS from the sale of such intellectual property to a third party during the term of the ABS Forbearance Agreement, plus the amount of any distribution to which we are entitled as a creditor of ABS, provided, however, that in no event would the amount due under the ABS Forbearance Agreement be reduced below $90,000, which is the amount payable during the first 12 months under the ABS Forbearance Agreement.ABS entered into a subordination agreement subordinating the obligation under the ABS Forbearance Agreement in favor of the obligations and first-priority security interest of YA Global.We conveyed to ABS the trademarks and intellectual property previously conveyed by ABS to us.We have accrued a balance of $90,000 for the minimum required payment under the ABS Forbearance Agreement. Our appeal of the approximately $1.8 million judgment has been remanded in the ABS bankruptcy proceedings to conclusively determine the amount of credit due us for the conveyance of the intellectual property.Except for the determination of the fair market value of the intellectual property and any enforcement or collection proceedings that may be required under the ABS Forbearance Agreement, all litigation and disputes between ABS and its affiliates, on the one hand, and us and our affiliates, on the other hand, would be dismissed, including the pending order to show cause regarding contempt against us, our subsidiaries, and Iehab Hawatmeh. 16 We have assigned to ABS our creditor claim against the estate of ABS, to the extent of the balance due under the ABS Forbearance Agreement.Any distribution from the ABS estate in excess of the adjusted amounts due under the ABS Forbearance Agreement will be paid to us. YA Global Investments, LP v. CirTran Corporation, Third Judicial District Court of Salt Lake County, State of Utah, case no. 100911400. On June 25, 2010, YA Global filed a lawsuit against us asserting claims for breach of contract, breaches of the uniform commercial code, and replevin.YA Global seeks a judgment in the amount of $4,193,380, plus interest and attorneys fees, as well as a writ of replevin to compel us to turn over equipment and other property that YA Global claims was pledged as collateral to secure obligations owing to YA Global.We do not dispute that we are indebted to YA Global in the amount of $3,161,355, plus interest, but we deny that we are in breach of our payment obligations because YA Global agreed to restructure the payment schedule and we relied on this agreement. On January 24, 2011, we entered into a forbearance agreement with YA Global, including a confession of judgment in its favor.On February 23, 2011, the court entered judgment based on the confession of judgment against us in the principal amount of $3,161,355, plus interest of $825,858. On July 22, 2011, YA Global filed a motion in the ABS lawsuit (discussed above) seeking an order clarifying its position with respect to ABS and staying enforcement of that court’s order that we pay approximately $35,000 in legal fees to ABS.In its motion, YA Global notified us that it intended to conduct a secured party’s public auction of all of our assets.YA Global also informed us that we had defaulted under our January 2011 Forbearance Agreement and declared that all of our obligations to YA Global were immediately due and owing.Further, YA Global stated that it intended to commence action to collect on our obligations and instructed us to assemble the assets. At a hearing held on August 3, 2011, in the ABS reorganization proceeding referred to above on YA Global’s motion to stay enforcement, YA Global noted that the date of the proposed secured party’s public auction was August 30, 2011.At the same time, YA Global notified us that the proposed sale of assets would be held on August 30, 2011. At the hearing in the ABS matter, the Bankruptcy Court denied YA Global’s motion to stay the payment of attorneys’ fees by us.Subsequently, the parties to the January 2011 settlement with YA Global entered into an agreement whereby YA Global agreed to cancel the proposed asset sale without waiver. On September 30, 2011, YA Global directed us to assemble the collateral in order to enable it to take possession on or before October 6, 2011.Following negotiations with YA Global, we confirmed our indebtedness to YA Global and arranged for it to take possession of collateral on October 17, 2011, on which date, all accounts receivable, collections, and other proceeds and products of the collateral would be held in trust by us for YA Global and immediately forwarded to it.Before we were required to surrender possession of the collateral, we initiated negotiations to obtain YA Global’s forbearance from collection. 17 On March 22, 2012, we entered into a formal forbearance agreement with YA Global, dated as of March 1, 2012 (the “2orbearance Agreement”) in which we ratified our previous obligations under the debentures and agreed to pay the debentures, $25,000 at signing the 2orbearance Agreement, $25,000 per month in March through June 2012, $50,000 per month in July through September 2012, $75,000 in the months of October and November 2012, $100,000 per month in the months of December 2012 through May 2013, $125,000 per month in the months of June through December 2013, and the balance in December 2014 (the “Termination Date”). In addition to the above minimum payments to YA Global, we are required to pay monthly excess cash flow, to the extent cumulatively available, consisting of consolidated earnings before interest, taxes, depreciation and amortization, less cash deposits for product orders received but not yet shipped, actual cash taxes paid, actual cash principal and interest paid, and reasonable out-of-pocket cash paid together with reasonable cash reserves in an amount not to exceed 5% of total net sales, provided that such excess cash flow payments shall not to exceed $50,000 in March 2012 and $25,000 per month in April 2012 and thereafter, until the balance is paid. As of December 31, 2011, the balance due YA Global was $3,161,355 in principal plus $856,546 in accrued interest. We continue to have the right, subject to the consent of YA Global, to pay all or any portion of the payments listed above in common stock, with the conversion price to be used to determine the number of shares being equal to the lowest closing bid price of our common stock during the 20 trading days prior to the payment date.The amount applied as a payment on the note and accrued interest will be adjusted to the value of the actual proceeds from the sale of the stock. YA Global agreed to forbear from enforcing its rights and remedies as a result of the existing defaults and/or converting the debentures into shares of our common stock, until the earlier of our default under the 2orbearance Agreement or the Termination Date. In re Play Beverages, LLC, United States Bankruptcy Court for the District of Utah, Case No. 11-26046, and related matters. On April 26, 2011, three alleged creditors, LIB-MP Beverage, LLC, George Denney, and Warner K. Depuy, filed an involuntary Chapter 7 petition against Play Beverages, LLC, a consolidated entity of our subsidiary (“PlayBev”), seeking its liquidation.Thereafter, management decided that reorganizing PlayBev as a debtor-in-possession under Chapter 11, of Title 11, of the United States Bankruptcy Code, was in the best interests of PlayBev and its creditors and equity holders.Accordingly, on August 12, 2011, PlayBev consented to the entry of an order for relief in the pending involuntary bankruptcy case and immediately exercised its right under Section 706(a) of the Bankruptcy Code to convert the case to a voluntary Chapter 11 reorganization case.That same day, the court entered an Order for Relief under Chapter 11 based on PlayBev’s elections.PlayBev is now a debtor-in-possession and intends to propose and confirm a plan of reorganization. Playboy Enterprises International, Inc. (“Playboy”), has filed a motion to terminate the automatic stay to permit it to terminate a Product License Agreement between it and PlayBev.PlayBev contested the motion, and before the hearing was held, Playboy stipulated to suspend all litigation between the parties while they explore the possibility of a mutually beneficial settlement of their disputes.At this time, there are no motions or other matters scheduled for hearing. PlayBev continues to negotiate with its creditors and is formulating a plan of reorganization.PlayBev also continues to negotiate with Playboy regarding assumption of its Product License Agreement. General Distributors, Inc. v. Iehab Hawatmeh and CirTran Beverage Corp. d/b/a Play Beverages LLC d/b/a Playboy Beverages, in the Circuit Court of the State of Oregon, for the County of Clackamas, Case No. CV 10110087. On November 8, 2010, General Distributors, Inc., filed a complaint asserting claims for breach of contract, liability under the Uniform Commercial Code, quasi contract - unjust enrichment, goods sold and delivered, account stated, and attorneys fees and seeking judgment in the amount of $49,999, plus interest and attorneys fees.We and the other defendants have answered the complaint and denied liability.Because of the effect of the automatic stay in connection with the In Re Play Beverages, LLC bankruptcy matter (discussed above), the litigation in this matter has been stayed. We do not consider it necessary to accrue a liability for the potential liability. 18 Playtime Distributing of Oklahoma LLC v. CirTran Corporation, CirTran Beverage Corporation, and Play Beverages LLC, in the District Court of Oklahoma County, State of Oklahoma, Case No. CJ-2010-1058. On December 30, 2010, Playtime Distributing of Oklahoma LLC filed suit asserting claims for breach of a distribution agreement, bad faith breach of a distribution agreement, rescission of the distribution agreement, accounting, breach of an independent sales agreement, bad faith breach of an independent sales agreement, and punitive damages and seeking judgment in an unspecified amount in excess of $75,000, plus interest and attorneys fees.We and the other defendants have answered and denied liability.Because of the effect of the automatic stay in connection with the In Re Play Beverages, LLC bankruptcy matter (discussed above), the litigation in this matter has been stayed. We do not consider it necessary to accrue a liability for the potential liability. Various Creditor Claims Apex Maritime Co. (LAX), Inc. v. CirTran Corporation, CirTran Asia, Inc., et al., California Superior Court, Los Angeles County, SC098148.Plaintiff Apex Maritime Co. (LAX), Inc., filed a complaint on May 8, 2008, against us and our CirTran - Asia subsidiary claiming breach of contract, nonpayment on open book account, nonpayment of an account stated, and nonpayment for services, seeking approximately $62,000 against us and $121,000 against CirTran - Asia.On March 3, 2009, the court entered its judgment pursuant to the Release and Settlement Agreement.On April 23, 2009, a Judgment Enforcing Settlement was entered against us in the principal amount of $173,000, plus fees of $1,800 and costs of $40.On October 28, 2009, the Third Judicial District Court, District of Utah, West Jordan Department, entered an Order in Supplemental Proceedings, with which we complied.The parties have previously engaged in settlement negotiations.These amounts have been accrued in full as a liability. Global Freight Forwarders v. CirTran Asia, Civil No. 080925731, Third Judicial District Court, Salt Lake County, State of Utah.On December 18, 2008, plaintiff filed a complaint against CirTran - Asia claiming breach of contract, breach of the duty of good faith and fair dealing, and unjust enrichment and seeking approximately $260,000.The parties agreed to settle this matter for $8,000, which CirTran-Asia, Inc., has paid in May 2011. Dr. Najib Bouz v. CirTran Beverage Corp, Iehab Hawatmeh, and Does 1-20, Superior Court for the State of California, County of Los Angeles, Civil No. KC053818.On September 12, 2008, plaintiff filed a complaint seeking a judgment for $52,500, plus attorneys’ fees and certain costs, against CirTran Beverage, Iehab Hawatmeh, and unnamed others, claiming breach of contract and fraud in connection with a certain promissory note.On August 11, 2009, the parties entered into a settlement agreement whereby the claims against Mr. Hawatmeh were dismissed with prejudice, and we agreed to pay Dr. Bouz $63,000 over 12 months.We have made nine monthly payments, but we are in default of the $5,250 monthly payments that were due on May 28, June 28, and July 28, 2010.The judgment has been domesticated in Utah, and Dr. Bouz has begun pursuing collection efforts.These amounts have been accrued in full as a liability. Dr. Paul Bouz v. CirTran Beverage Corp, Iehab Hawatmeh, and Does 1-20, Superior Court for the State of California, County of Los Angeles, Civil No. KC053819.On September 12, 2008, plaintiff filed a complaint seeking a judgment for $52,500, plus attorneys’ fees and certain costs, against CirTran Beverage, Iehab Hawatmeh, and unnamed others, claiming breach of contract and fraud in connection with a certain promissory note.On August 11, 2009, the parties entered into a settlement agreement whereby the claims against Mr. Hawatmeh were dismissed with prejudice, and we agreed to pay Dr. Bouz $63,000 over 12 months.We have made 10 monthly payments, but we are in default of the $5,250 monthly payments that were due on June 28 and July 28, 2010.The judgment has been domesticated in Utah, and Dr. Bouz has begun pursuing collection efforts.These amounts have been accrued in full as a liability. 19 NA CL&D Graphics v. CirTran Beverage Corp., Case No. 09V01154, Circuit Ct, Waukesha County, Wisconsin.On or about March 23, 2009, NA CL&D Graphics filed an action in the above court alleging claims for breach of contract, unjust enrichment, promissory estoppel, and seeking damages of at least $25,488 along with attorneys’ fees and costs.CirTran Beverage is reviewing the matter and intends to defend vigorously against the allegations in the complaint.These amounts have been accrued in full as a liability. Old Dominion Freight Line v. CirTran Corporation, Civil No. 090426290, Third Judicial District Court, Salt Lake County, State of Utah.On May 5, 2010, the court entered an Order in Supplemental Proceedings in connection with a judgment in favor of Old Dominion and against us in the amount of $33,187.The parties agreed to resolve this matter under terms requiring us to pay $20,000 over time.To date, the required payments have not been made.These amounts have been accrued in full as a liability. Jimmy Esebag v. CirTran Corporation and Fadi Nora, Superior Court of the State of California, Los Angeles County, Case No. BC296162.On July 15, 2010, the court entered judgment against us in the amount of $68,270 based upon our failure to make payments when due under a settlement with Mr. Esebag.Mr. Esebag has engaged in some actions to collect on the judgment.These amounts have been accrued in full as a liability. Desiree Liston v. CirTran Media Corp. d/b/a Diverse Media Group Corp., Circuit Court of Benton County, Arkansas, Case No. CV2010-2448-6.On July 28, 2010, Desiree Liston filed a complaint seeking an unspecified amount in excess of $75,000 based on allegations of breach of an employment agreement.Judgment was entered against us on November 28, 2011, for $22,143. Gordon Jensen d/b/a Gordon Jensen Trucking v. CirTran Corp., Third Judicial District Court of Salt Lake County, State of Utah, case no. 108900934.On May 28, 2010, plaintiff brought an action seeking $7,145 for nonpayment of services.Judgment was entered against us on October 7, 2010, for $6,703.These amounts have been accrued in full as a liability. USS Cal Builders, Inc. v. CirTran Beverage Corp., Iehab Hawatmeh, and Fadi Nora, in the Superior Court of the State of California, County of Orange, Case No. 00425093.On November 16, 2010, USS Cal Builders, Inc., filed a complaint asserting various claims and seeking damages of at least $100,000, plus interest, costs, and attorneys fees.We and the individual defendants have answered the amended complaint, denied liability, and intend to defend the claims. We do not consider it necessary to accrue a liability for the potential liability. RDS Touring and Promotions, Inc. v. CirTran Beverage Corp., CirTran Corp., and CirTran Media Corp., in the Superior Court of the State of California, County of Los Angeles, Case No. BC454112.On January 31, 2011, RDS Touring and Promotions, Inc., filed a complaint asserting claims for breach of settlement agreement, fraud in the inducement, and fraud and deceit (false promise).Following a motion filed by us, plaintiffs amended their complaint including only the contract claim.We have answered the amended complaint.Although we do not deny that we are currently in breach of the settlement agreement, there is a dispute as to whether we are obligated under the settlement agreement. These amounts have been accrued in full as a liability. 20 American Express Travel Related Services Company, Inc. v. CirTran Corporation d/b/a Diverse Media Group and Iehab Hawatmeh, in the Third District Court, State of Utah, Salt Lake County.In this action, American Express asserts a claim for $108,029 in principal and $24,269 in interest due on a credit card account.We have answered denying liability and intend to defend the claims. These amounts have been accrued in full as a liability. Ayad Jaber, Ramzy Fakhoury, Haya Enterprises, LLC v. CirTran Beverage Corporation, Play Beverages LLC, Iehab Hawatmeh, and Fadi Nora, in the Superior Court of the State of California, County of Orange, Case No. 0443807.On January 24, 2011, plaintiffs filed a complaint asserting claims based on alleged breaches of various written and oral promises and seeking damages of $700,000 in principal from us, plus $1,219,520 in principal from all defendants, $200,000 from Fadi Nora, and other unspecified amounts.On April 20, 2011, the court entered default judgments against Fadi Nora, Play Beverages, LLC, and us.The default judgments were set aside pursuant to a stipulation and the court granted defendants leave to file an answer, cross complaint, and a motion to recuse opposing counsel.Plaintiffs have opposed the cross complaint.We are seeking to negotiate a settlement of this matter. These amounts have been accrued in full as a liability. Globe Express Services, v. CirTran Beverage Corp., Third District Court, Salt Lake County, Case No. 110914239.In June 2011, we were sued by plaintiff, which seeks approximately $58,000 for services rendered.We did not file a responsive pleading and after December 31, 2011, settled this matter for $15,000, payable in monthly installments of $5,000. The first installment of $5,000 was paid in March 2012. These amounts have been accrued in full as a liability. Alix Technologies v. CirTran d/b/a CirTran Beverage Corp, Third District Court, West Jordan, Case No. 110407015.Plaintiff filed suit in May 2011 claiming that CirTran Beverage had failed to pay for goods, services, or merchandise provided by plaintiff.Defendant filed its answer denying the substantive allegations.CirTran Beverage is reviewing the pleadings and its options and intends to defend against the claims brought. Other Matters United Medical Devices, LLC, v. PlaySafe, LLC, Iehab Hawatmeh, and Fadi Nora, Superior Court of the State of California, in and for the County of Los Angeles, West District, Case No. SC113081 (“UMD #1”), and PlaySafe, LLC and Play Beverages, LLC, v. United Medical Devices, LLC, United Licensing Group, Jimmy Esebag, Patrick Bertranou, and Does 1 through 50, inclusive,Superior Court of the State of California, in and for the County of Los Angeles, West District, Case No. SC113149 (“UMD #2”).In May 2011, Plaintiffs PlaySafe, LLC (“PlaySafe”) and PlayBeverages, LLC (“PlayBev”), brought suit against United Medical Devices (“UMD”), United Licensing Group (“ULG”), Jimmy Esebag, and Patrick Bertranou in Utah, alleging breach of contract, breach of the covenant of good faith and fair dealing, tortious interference with contract, fraud, and negligent misrepresentation, and seeking damages and punitive damages.That case was dismissed for lack of personal jurisdiction over defendants.Subsequently, in June 2011, UMD sued PlaySafe, PlayBev, Iehab Hawatmeh, and Fadi Nora, alleging breach of contract, fraudulent misrepresentation, promissory fraud, and fraudulent concealment.Also in June 2011, PlaySafe and PlayBev sued UMD, ULG, Esebag, and Bertranou alleging breach of contract, breach of the covenant of good faith and fair dealing, tortious interference with contract, tortious interference with prospective business relationship, fraud/deceit, negligent misrepresentation, and misappropriation of trade secrets.In UMD #1, defendants PlaySafe, PlayBev, and Messrs. Hawatmeh and Nora filed demurrers on all claims except the breach of contract claims.In UMD #2, plaintiffs PlaySafe and PlayBev filed a motion seeking a temporary restraining order requiring defendants to provide products and to cease contacting plaintiffs’ distributor contacts, but it was not granted.UMD #2 has been consolidated into UMD #1 for further proceedings.We are pursuing this litigation, now in discovery, vigorously. 21 Redi FZE v. CirTran Beverage Corp, in the Third District Court, Salt Lake County, State of Utah, Civil No. 110915101.In a complaint filed in June 2011, Redi asserted claims for breach of contract, fraud, and negligent misrepresentations.CirTran Beverage Corp. filed a counterclaim for breach of contract, breach of the covenant of good faith and fair dealing, and a third-party claim for tortious interference against Paul Levin.On November 21, 2011, the court granted an injunction against Redi FZE, enjoining it from manufacturing, marketing, or distributing any nonalcoholic beverages identified by the trademarked Playboy, PlayBev, and Play Beverages names or the Playboy rabbit head design in the United Kingdom, France, or the Netherlands through June 13, 2013.We believe that Redi FZE’s claims are without merit and intend to defend them vigorously. We do not consider it necessary to accrue a liability for the potential liability. Play Beverages, LLC, After Bev Group, LLC,, CirTran Beverage Corporation,, CirTran Corporation, Iehab Hawatmeh, and Fadi Nora v. Warner K Depuy, et al., Third District Court, Salt Lake City, Utah, case no. 100907700.The plaintiffs allege tortuous interference with contractual relations, breaches of fiduciary duty, and fraud and negligent misrepresentations and seek a declaratory judgment determining the rights of the parties, damages to be determined at trial, costs, and attorney’s fees. A default certificate was filed by the plaintiffs for the failure of the defendants to respond and then withdrawn, and there have been no further proceedings. In addition to the foregoing, we are parties to ordinary routine litigation incidental to our business that, individually and in the aggregate, is not material. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 22 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded in the over-the-counter market.The following table sets forth for the respective periods indicated the prices of the common stock in the over-the-counter market, as reported and summarized by the OTC Bulletin Board.Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Low High 2012: First Quarter (through March 31, 2012) $ $ 2011: Fourth Quarter Third Quarter Second Quarter First Quarter 2010: Fourth Quarter Third Quarter Second Quarter First Quarter As of April 16, 2012, we had approximately 3,000 shareholders. We have not declared any dividends on our common stock since our inception, and do not intend to declare any such dividends in the foreseeable future. Our ability to pay dividends is subject to limitations imposed by Nevada law. Under Nevada law, dividends may be paid to the extent the corporation’s assets exceed its liabilities and it is able to pay its debts as they become due in the usual course of business. Recent Sales of Unregistered Securities During the year ended December 31, 2011 we issued 96,329,366 shares of common stock for settlement of $179,494 in accrued liabilities and 184,000,000 shares for settlement of $824,300 in debt and short-term advances During 2011, we accrued to employees and consultants five-year options to purchase 22,400,000 shares of common stock, exercisable between $0.0021 and $0.0030 per share. During 2011, we issued to consultants five year options to purchase 40,000,000 shares of common stock, exercisable at $0.0001. These options were exercised during the year. On January 24, 2011, we issued to YA Global a warrant to purchase 25,000,000 shares of common stock at an exercise price of $0.02 per share, expiring December 2015. 23 In February, 2012, we issued to consultants five year options to purchase 20,000,000 shares of common stock, exercisable at $0.0001. These options were immediately exercised. The options and warrants were issued without registration under the Securities Act of 1933 in reliance on Section 4(2) of that Act and the rules and regulations promulgated thereunder.No underwriter participated in such transactions, and no proceeds were received therefrom. Penny Stock Rules Our shares of common stock are subject to the “penny stock” rules of the Securities Exchange Act of 1934 and various rules under this Act.In general terms, “penny stock” is defined as any equity security that has a market price less than $5.00 per share, subject to certain exceptions.The rules provide that any equity security is considered to be a penny stock unless that security is registered and traded on a national securities exchange meeting specified criteria set by the SEC, authorized for quotation from the NASDAQ stock market, issued by a registered investment company, and excluded from the definition on the basis of price (at least $5.00 per share), or based on the issuer’s net tangible assets or revenues.In the last case, the issuer’s net tangible assets must exceed $3,000,000 if in continuous operation for at least three years, $5,000,000 if in operation for less than three years, or the issuer’s average revenues for each of the past three years must exceed $6,000,000. Trading in shares of penny stock is subject to additional sales practice requirements for broker-dealers that sell penny stocks to persons other than established customers and accredited investors.Accredited investors, in general, include individuals with assets in excess of $1,000,000 or annual income exceeding $200,000 (or $300,000 together with their spouse), and certain institutional investors.For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of the security and must have received the purchaser’s written consent to the transaction prior to the purchase.Additionally, for any transaction involving a penny stock, the rules require the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock.A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the security.Finally, monthly statements must be sent disclosing recent price information for the penny stocks.These rules may restrict the ability of broker-dealers to trade or maintain a market in our common stock, to the extent it is penny stock, and may affect the ability of shareholders to sell their shares. ITEM 6.SELECTED FINANCIAL DATA Not required. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW We manufacture, market, and distribute internationally an energy drink under a license, now in dispute, with Playboy Enterprises, Inc. (“Playboy”), and in the U.S., we provide a mix of high- and medium-volume turnkey manufacturing services and products using various high-tech applications for leading electronics OEMs (original equipment manufacturers) in the communications, networking, peripherals, gaming, law enforcement, consumer products, telecommunications, automotive, medical, and semiconductor industries.Our services include pre-manufacturing, manufacturing, and post-manufacturing services.Our goal is to offer customers the significant competitive advantages that can be obtained from manufacture outsourcing. 24 We are engaged in the following business segments. Beverage Distribution (96% and 85% of total revenue during 2011 and 2010, respectively) CirTran Beverage manufactures, markets, and distributes Playboy-licensed energy drinks in accordance with an agreement we entered into with Play Beverages, LLC, or PlayBev, a consolidated variable interest entity, which holds the Playboy license. Contract Manufacturing (4% and 1% of total revenue during 2011 and 2010, respectively) CirTran Products pursues contract-manufacturing relationships in the U.S. consumer products markets, including licensed merchandise sold in the sports and entertainment markets. CirTran - Asia manufactures and distributes electronics, consumer products, and general merchandise to companies selling in international markets. For the year ended December 31, 2011 we recognized approximately $131,000 of royalty revenue. Marketing and Media (0% and 12% of total revenue during 2011 and 2010, respectively) CirTran Online sells products via the Internet and provides services and support to Internet retailers. CirTran Media provides end-to-end services to the direct-response and entertainment industries. Electronics Assembly (0% and 2% of total revenue during 2011 and 2010, respectively) Cirtran Corporation (“CirTran USA”) provides low-volume electronics assembly activities consisting primarily of placing and attaching electronic and mechanical components on printed circuit boards and flexible (i.e., bendable) cables. During 2011, our activities were significantly restrained by the necessity to devote priority to efforts to obtaining the forbearance of our principal secured and judgment creditors, negotiating to resolve disputes respecting the PlayBev license to market Playboy-licensed energy drinks, defending the numerous lawsuits to which we are a party, and obtaining additional capital.Disputes respecting the status of the PlayBev license to market Playboy-licensed energy drinks impaired our ability to establish new distributors, damaged our relationships with existing distributors, and depressed revenues.All of our activities during the year, as in previous years, were adversely affected by our severe shortages of working capital and cash. 25 RESULTS OF OPERATIONS Comparison of Years Ended December 31, 2011 and 2010 Sales and Cost of Sales Net sales for the year ended December 31, 2011, totaled $3,064,438, as compared to $9,044,902 for the year ended December 31, 2010.The decrease is primarily attributable to issues related to PlayBev’s bankruptcy case and the uncertainty created by Playboy in relation to the interference with our beverage distributors and defend against numerous lawsuits.Additionally, disputes respecting the status of the PlayBev license to market Playboy-licensed energy drinks decreased revenues.Net sales in the contract manufacturing segment rose $53,637 in the year ended December 31, 2011, as compared to the same period in 2010.Net sales in the marketing and media segment fell by $1,095,086 in 2011 as compared to 2010, due to our suspension of most external marketing activities.Beverage distribution revenue decreased to $2,943,921 for the year ended December 31, 2011, as compared to $7,712,492 for the year ended December 31, 2010.The decrease was driven by disputes respecting the status of the PlayBev license to market Playboy-licensed energy drinks which damaged our relationships with existing distributors. Cost of sales, as a percentage of sales, decreased to 36% for the year ended December 31, 2011, as compared to 65% for the prior year ended December 31, 2010.Consequently, the gross profit margin increased to 64% from 35%, respectively, for the same period.The increase in gross profit margin is attributable to an increase in revenues from royalty agreements which have an overall lower cost. The following chart presents comparisons of sales, cost of sales, royalty expense, and gross profit or loss margin generated by our four operating segments, i.e., beverage distribution, contract manufacturing, marketing and media, and electronics assembly during 2011 and 2010: Segment Year Sales Cost of Sales Royalty Expense Gross Loss / Margin Electronics Assembly $
